Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 1 of 40 PageID #: 1187




EAG/NIS/MCM
F. # 2019R00029

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

      - against -                               Docket No. 19-CR-286 (S-3) (AMD)

ROBERT SYLVESTER KELLY,
   also known as “R. Kelly,”

                       Defendant.

---------------------------X



  MEMORANDUM OF LAW IN SUPPORT OF THE GOVERNMENT’S MOTION IN
  LIMINE TO ADMIT CERTAIN EVIDENCE AND PRECLUDE OTHER EVIDENCE
                     AND ARGUMENTS AT TRIAL




                                         JACQUELYN M. KASULIS
                                         ACTING UNITED STATES ATTORNEY
                                         Eastern District of New York
                                         271-A Cadman Plaza East
                                         Brooklyn, New York 11201




Elizabeth A. Geddes
Nadia I. Shihata
Maria Cruz Melendez
Assistant U.S. Attorneys
    (Of Counsel)
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 2 of 40 PageID #: 1188




                              PRELIMINARY STATEMENT

               The government respectfully submits this memorandum of law in support of

its motions in limine in advance of trial in this matter, currently scheduled to commence on

August 18, 2021. Specifically, the government seeks (A) to admit (1) certain text messages

of, and relating to, the individual identified in the indictment as Jane Doe #5, (2) an

electronic note written by Jane Doe #5 (recording statements of the defendant), and

(3) newspaper articles written more than 20 years ago; and (B) to preclude the introduction

of certain arguments and evidence at trial, including evidence of, cross-examination and/or

argument regarding (1) the victims’ involvement in other sexual behavior, pursuant to

Federal Rule of Evidence 412, (2) certain religious practices of a witness, (3) prior

psychological histories of certain witnesses, (4) certain actions of the parents of minor

victims, (5) prior good acts of the defendant, and (6) a certain witness’s subsequent

employment as an exotic dancer several years after her encounter with the defendant. For the

reasons set forth below, the Court should grant the government’s motions.

                                       BACKGROUND

               On March 12, 2020, a grand jury in the Eastern District of New York returned

a nine-count third superseding indictment (the “Indictment”), charging the defendant with

racketeering (18 U.S.C. §§ 1962(c) and 1963), and alleging 14 racketeering acts, including

bribery, sexual exploitation of a child, kidnapping, transportation of minors and other

individuals for the purpose of engaging in illegal sexual activity, illegal coercion and

enticement of individuals and forced labor, as well as violations of the Mann Act, related to

the transportation of individuals, including a minor, for the purpose of engaging in illegal

sexual activity, and illegal coercion and enticement of individuals, including a minor, in

                                                1
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 3 of 40 PageID #: 1189




violation of 18 U.S.C. §§ 2421(a), 2422(a) and (b), and 2423(a). The defendant’s alleged

victims are identified sequentially in the Indictment as “Jane Doe #1” through “Jane Doe

#6.” Additionally, in the government’s motion to admit other acts evidence, the government

identified additional potential witnesses as Jane Doe #7 through Jane Doe #20 and John Doe

#1 and John Doe #2 (collectively, the “Victims”), and will refer to those witnesses by those

designations herein.

                                        ARGUMENT


I.     Evidence and Argument Regarding Sexual Behavior of the
       Victims with Anyone Other Than the Defendant or Other Persons
       at His Direction and/or Any Purported Sexual Predispositions of the
       Victims Is Inadmissible Under Federal Rule of Evidence 412

              For the reasons described below, the defendant should be precluded from

eliciting on cross examination or otherwise introducing evidence or making arguments as to

the sexual behavior of the Victims with individuals other than the defendant or others at his

direction.

       A.     Legal Standard

              Federal Rule of Evidence 412 expressly provides that, in a criminal proceeding

involving sexual misconduct, “evidence offered to prove that a victim engaged in other

sexual behavior” or “evidence offered to prove a victim’s sexual predisposition” is not

admissible, except in three narrow circumstances. Fed. R. Evid. 412(a). Rule 412 “aims to

safeguard the alleged victim against the invasion of privacy, potential embarrassment and

sexual stereotyping that is associated with public disclosure of intimate sexual details” and to

“encourage[ ] victims of sexual misconduct to institute and to participate in legal proceedings

against alleged offenders.” Fed. R. Evid. 412 advisory committee note. The provisions of


                                               2
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 4 of 40 PageID #: 1190




Rule 412 apply in a “civil or criminal proceeding involving alleged sexual misconduct.”

Fed. R. Evid. 412(a). See, e.g., United States v. Alvarez, 601 Fed. Appx. 16, at *5 (2d Cir.

Feb. 3, 2015) (applying Rule 412 to exclude evidence of other sexual behavior by an alleged

victim of violations of Title 18, United States Code, Section 2422); United States v. Elbert,

561 F.3d 771, 776 (8th Cir. 2009) (applying Rule 412 to a violation of Title 18, United States

Code, Section 1591 involving minor victims); United States v. Rivera, No. 13-CR-149

(KAM), 2015 U.S. Dist. LEXIS 54326, at *13 (E.D.N.Y. Apr. 24, 2015) (applying Rule 412

to exclude evidence of other sexual behavior by alleged victims of violations of Title 18,

United States Code, Sections 1591 and 2422); United States v. Graham, No. 12-CR-311,

2013 WL 321568, at *1 (W.D.N.Y. Jan. 28, 2013) (applying Rule 412 to preclude evidence

of sex trafficking victims’ prostitution both prior to and following the defendant’s conduct).

               Rule 412 imposes clear limits on a defendant’s ability to introduce evidence

that a victim engaged in other sexual behavior or has a propensity to engage in sexual acts.

In the context of criminal cases, the Rule prescribes very limited exceptions to this

inadmissibility:

               The court may admit the following evidence in a criminal case:
               (A) evidence of specific instances of a victim’s sexual behavior,
               if offered to prove that someone other than the defendant was
               the source of semen, injury, or other physical evidence;
               (B) evidence of specific instances of a victim’s sexual behavior
               with respect to the person accused of the sexual misconduct, if
               offered by the defendant to prove consent or if offered by the
               prosecutor; and (C) evidence whose exclusion would violate the
               defendant’s constitutional rights.

Fed. R. Evid. 412(b). If a defendant intends to introduce evidence of a victim’s other sexual

behavior or alleged sexual predisposition under one of these exceptions, the rule requires the

filing of a sealed motion no less than fourteen days before trial that “specifically describes

                                                3
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 5 of 40 PageID #: 1191




the evidence and states the purpose for which it is to be offered,” with notice to the victim or

her representative. Fed. R. Evid. 412(c)(1). Failure to do so without good cause should

result in automatic exclusion. United States v. Romone, 218 F.3d 1229, 1235-36 (10th Cir.

2000).

               As Judge Posner has explained, the policy rationale behind the general bar

against such evidence encourages victims of sex offenses to come forward: “If admissible,

such evidence would deter many victims of sexual abuse from testifying . . . .” United States

v. Cephus, 684 F.3d 703, 708 (7th Cir. 2012) (Posner, J.) (finding that evidence of victim’s

prior prostitution was irrelevant to charge of sex trafficking); see Fed. R. Evid. 412 advisory

committee note (“Rule 412 has been revised . . . to expand the protection afforded alleged

victims of sexual misconduct.”); see also 18 U.S.C. § 3771(a)(8) (“A crime victim has . . .

[t]he right to be treated with fairness and with respect for the victim’s dignity and privacy.”).

         B.    Application

               As noted above, when a defendant intends to assert that a victim’s sexual

behavior other than with him (or in this case, others at his direction), Rule 412 requires that

the defendant file notice fourteen days in advance of trial. The defendant has not provided

the required notice and the government respectfully submits that there would be no basis to

do so here. Here, any evidence of a victim’s sexual behavior with anyone other than the

defendant or other persons at the defendant’s direction, as well as evidence of any purported

“sexual predisposition,” would be wholly irrelevant to the charges against the defendant.1

The exclusion of evidence on these topics is thus appropriate under Rule 412.


         1
              The racketeering acts and counts of the Indictment related to the defendant’s
exposure of certain victims to herpes does not alter this conclusion. As set forth in the

                                                4
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 6 of 40 PageID #: 1192




              In addition, even assuming arguendo that evidence of a victim’s unrelated

sexual activity or predisposition is relevant (it is not), any probative value would be marginal

at best and substantially outweighed by the dangers of unfair prejudice, confusion of the

issues, misleading the jury, and embarrassing the victim, and it should thus be excluded

pursuant to Rule 403. See Fed. R. Evid. 403; United States v. One Feather, 702 F.2d 736,

739 (8th Cir. 1983) (“The policy of Rule 412, to guard against unwarranted intrusion into the

victim’s private life, may be taken into account in determining the amount of unfair prejudice

under Rule 403.”).

              Accordingly, the Court should preclude the defendant from (1) introducing

evidence regarding the victims engaging in sexual acts or contact with anyone other than the

defendant or other persons at the defendant’s direction, or having any type of “sexual

predisposition” or (2) otherwise referencing such inadmissible evidence during voir dire,

opening statements, cross-examination, and closing arguments.

II.    The Court Should Preclude the Defendant from Cross-Examining Regarding
       Religious Beliefs or Experiences Pursuant to Federal Rule of Evidence 610

              The government anticipates that a previous long-time friend and former

manager of the defendant, an individual hereinafter referred to as Witness #1 and whose

identity is known to the government and the defendant, will testify pursuant to a subpoena

and judicial grant of immunity about the events surrounding the bribery charged in

Racketeering Act One of the Indictment, which occurred in or about August 1994. The


government’s proposed jury instructions, those charges do not require that the government
prove that any such victim contracted herpes from the defendant, as the criminal conduct at
issue is the exposure of victims to the disease in the circumstances alleged, and not any
resultant contraction of the disease. As a result, any defense argument that a victim
contracted the disease from another sexual partner is irrelevant to the charged offenses.

                                               5
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 7 of 40 PageID #: 1193




government respectfully requests that the defendant be precluded from cross-examining

Witness #1 about a religious experience described in a book Witness #1 published in 2011.

In the book, Witness #1 detailed various experiences in his life, as well as experiences

connected to his years-long friendship and working relationship with the defendant.

Throughout the book, Witness #1 discussed his faith as a Christian, expressed his

commitment to God and wrote about times in his life in which he felt either further or closer

to God based on his own conduct, including with respect to the defendant. In describing one

incident involving the defendant approximately two or more years after the charged bribery

scheme in Racketeering Act One, Witness #1 discussed having a significant spiritual

experience with the defendant. Specifically, Witness #1 wrote that while dining in the

restaurant area of an athletic training facility with the defendant after a work-out session

(Witness #1 was sitting at a separate table acting as a form of security while the defendant sat

with female friends), the defendant made eye contact with Witness #1, sat up from his table

and asked Witness #1 to follow him into the men’s bathroom. There, the defendant began to

cry and stated in a remorseful voice that he (the defendant) felt “the spirit of the Lord on

me.” They both began to “praise God” and then both began “speaking in tongues” and praise

dancing, and when Witness #1 heard “another voice” coming from the defendant, Witness #1

questioned whether he had heard the “voice” of the “Holy Spirit speaking through Rob [a

reference to the defendant] or the devil” during this encounter because the defendant sounded

“demonic”.2


       2
               “Speaking in tongues,” also known as “glossolalia”, is a practice or religious
experience in which people produce “utterances approximating words and speech, usually
produced during states of intense religious experience” where “[s]peakers and witnesses may
interpret the phenomenon as possession by a supernatural entity, conversation with divine

                                                6
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 8 of 40 PageID #: 1194




               Witness #1’s religious beliefs and practices, including the religious experience

described above, have no bearing on his credibility or any other relevant matter under the

circumstances of this case. Indeed, cross-examination on these beliefs in order to impugn

Witness #1’s credibility is precluded under Rule 610 of the Federal Rules of Evidence (“Rule

610”). See Fed. R. Evid. 610 (“Evidence of a witness’s religious beliefs or opinions is not

admissible to attack or support the witness’s credibility”). “‘[T]he purpose of the rule is to

guard against the prejudice which may result from disclosure of a witness’s faith.”’ United

States v. Kalaydjian, 784 F. 2d 53, 56 (2d Cir. 1986) (quoting United States v. Sampol, 636

F.2d 621, 666 (D.C. Cir. 1980)).

               Moreover, the prohibition under Rule 610 prevents cross-examination of not

only the religious belief itself, but certain conduct resulting from religious beliefs. See, e.g.,

Kalaydjian, 784 F. 2d at 56 (rejecting defendant’s “attempt to distinguish between cross-

examining a witness regarding his religious beliefs, and cross-examining him regarding

conduct that is significant only because of the witness's religious beliefs” in finding that

district court’s exclusion of cross-examination on decision by witness of Muslim faith to

affirm rather than swear an oath before testifying was proper under Rule 610). As the

Second Circuit has explained, there is “no difference between challenging a witness’s

credibility by cross-examining him regarding his religious beliefs, and challenging the



beings, or the channeling of a divine proclamation or inspiration.” See
https://www.britannica.com/topic/glossolalia. Glossolalia, as well as praise dancing, is
practiced in various religions, including Pentecostal and charismatic Christianity, a form of
Christianity that emphasizes the work of the Holy Spirit, spiritual gifts, and modern-day
miracles as an everyday part of a believer’s life. See id.; see also
https://www.britannica.com/topic/Charismatic-Christian-church;
https://www.britannica.com/topic/Christianity/joy-in-human-existence#ref67500.

                                                7
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 9 of 40 PageID #: 1195
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 10 of 40 PageID #: 1196
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 11 of 40 PageID #: 1197
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 12 of 40 PageID #: 1198




 IV.    The Defendant Should Be Precluded from Making Legally Irrelevant and Prejudicial
        Arguments Regarding the Parents of Certain Victims

               Certain racketeering acts and substantive counts allege that the defendant

 coerced minors, including the individuals identified in the Indictment as Jane Doe #1, Jane

 Doe #2 and Jane Doe #5, to engage in sexual activity prior to their being old enough to

 legally consent to such sexual activity. To prove these offenses, the government expects to

 present evidence showing that Jane Doe #1 (at approximately 15 years old), Jane Doe #4 (at

 16 years old) and Jane Doe #5 (at 17 years old) spent a substantial amount of time with the

 defendant (despite having not completed high school) and that the defendant may try to

 deflect the blame for his criminal conduct by offering evidence that the parents of Jane Doe

 #1, Jane Doe #4 and Jane Doe #5 knew or should have known about their daughters’ sexual

 relationships with the defendant. The defendant may further assert that to the extent the

 parents of Jane Doe #1, Jane Doe #2 and Jane Doe #5 knew or should have known about

 their respective sexual relationships with the defendant, the parents thereby consented to

 such relationships. Even assuming arguendo that there was evidence to support such claims,



                                               11
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 13 of 40 PageID #: 1199




 the evidence would have no legal bearing as to the offenses with which the defendant is

 charged. Indeed, consent by either the parents or the underaged victims is not a defense to

 such charges.

                 Accordingly, the defendant should not be permitted to elicit testimony from

 the government’s witnesses (including Jane Doe #4 and Jane Doe #5) during cross

 examination, introduce evidence or argue that the parents of the women and girls who the

 defendant coerced to engage in sexual activity were aware of, consented to or were otherwise

 responsible for such activity.4 Such arguments are legally irrelevant and would only serve as

 a distraction to the jury. Cf. Fed. R. Evid. 402 (irrelevant evidence is not admissible); Fed.

 R. Evid. 403 (evidence is not admissible where the risk of unfair prejudice substantially

 outweighs any probative value of such evidence).

                 Similarly, the defendant should not be permitted to introduce evidence of any

 schemes by the parents of the victims to profit or otherwise extort the defendant on account

 of the defendant’s relationships with their daughters.5 Specifically, Jane Doe #5 has advised

 that her parents proposed certain business ventures with the defendant (whereby they stood


        4
                For the same reasons, the government respectfully requests that the defendant
 be precluded from eliciting during cross-examination, presenting evidence or making
 arguments at trial deflecting blame onto the parents of the minor victim-witnesses discussed
 in the government’s motion regarding certain uncharged conduct it intends to present at trial,
 including the victim-witness identified in that motion as Jane Doe #7, Jane Doe #8, Jane Doe
 #9, Jane Doe #10, Jane Doe #11, Jane Doe #13, Jane Doe #16, Jane Doe #17, Jane Doe #18,
 Jane Doe #20 and John Doe #1. See Gov’t’s Mem. of Law in Supp. of the Gov’t’s Mot. In
 Limine to Admit Certain Uncharged Acts, dated July 23, 2021.
        5
                The government does not intend to call the parents of Jane Doe #5 to testify in
 its case-in-chief. Should the government call any of the parents as a witness, the defendant
 should be permitted to cross-examine those witnesses about such conduct (given that it could
 be relevant to their truthfulness).



                                                12
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 14 of 40 PageID #: 1200




 to profit if the defendant agreed to such business ventures) and while she was still 17 years

 old, encouraged her to take photographs of the defendant, which could later be used against

 the defendant given, in part, her status as a minor. As discussed above, the actions of Jane

 Doe #5’s parents have no legal bearing on the defendant’s guilt as to the alleged crimes

 involving Jane Doe #5. Accordingly, the government respectfully submits that the defendant

 should not be permitted to elicit any testimony or otherwise introduce evidence regarding

 any of the parents’ involvement in business ventures or other means to profit from the

 defendant. Cf. Fed. R. Evid. 401, 403.

 V.     The Defendant Should Be Precluded from Offering Evidence of Prior Good Conduct

               The government moves in limine to preclude the admission of any evidence or

 argument at trial by the defendant regarding prior good conduct, including but not limited to,

 evidence of the defendant’s awards or honors received in connection with his career as an

 entertainer. Any evidence on these topics is totally irrelevant under Federal Rule of

 Evidence 401 and should thus be excluded under Federal Rule of Evidence 402. In the

 alternative, the Court should exclude the evidence under Federal Rule of Evidence 403

 because such evidence is likely to confuse the issues, mislead the jury, and result in unfair

 prejudice to the government.

        A.     Evidence of the Defendant’s Prior Good Conduct is Irrelevant

               Federal Rule of Evidence 401 defines “relevant evidence” as evidence having

 “any tendency to make a fact more or less probable than it would be without the evidence;

 and (b) the fact is of consequence in determining the action.” Federal Rule of Evidence 402,

 in turn, provides, in pertinent part, that “[r]elevant evidence is admissible” unless otherwise

 provided for by the U.S. Constitution, a federal statute, the Federal Rules of Evidence, or


                                                13
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 15 of 40 PageID #: 1201




 “other rules prescribed by the Supreme Court.” Rule 402 further provides that: “Irrelevant

 evidence is not admissible.” Evidence of prior good conduct, such as the defendant’s awards

 or honors, involvement in the community or other charitable works, is totally irrelevant to

 any of the issues at trial. Any such evidence or argument regarding such topics should thus

 be excluded as irrelevant.

        B.     Evidence of Prior Good Conduct is Unduly Prejudicial

               In the alternative, the defendant should not be permitted to introduce evidence

 of prior good conduct, such as the type outlined above, under Federal Rule of Evidence 403

 because such evidence is highly likely to confuse the issues, mislead the jury, and could

 result in substantial unfair prejudice to the government.

               Federal Rule of Evidence 403 provides that the Court “may exclude relevant

 evidence if its probative value is substantially outweighed by a danger of one or more of the

 following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

 time, or needlessly presenting cumulative evidence.” “The prejudice that Rule 403 is

 concerned with involves ‘some adverse effect . . . beyond tending to prove the fact or issue

 that justified its admission into evidence.’” United States v. Gelzer, 50 F.3d 1133, 1139 (2d

 Cir. 1995) (quoting United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980)); see

 generally 2-403 Weinstein’s Federal Evidence § 403.04[1][b] at 403-37 (2017) (“Unfairness

 may be found in any form of evidence that may cause a jury to base its decision on

 something other than the established propositions in the case. Prejudice is also unfair if the

 evidence was designed to elicit a response from the jurors that is not justified by the

 evidence.”); id. 403.04[1][c] (observing that evidence that appeals to the jury’s sympathies

 may be unfairly prejudicial).

                                                14
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 16 of 40 PageID #: 1202




                Assuming arguendo that any prior good conduct would be relevant, it should

 be excluded under Rule 403. For example, the admission of any evidence of prior good

 conduct of the sort described above would present a substantial risk of confusing the jury.

 The jurors could lose sight of the issues that they are being asked to decide, i.e., whether the

 defendant committed the essential elements of the charged offenses. In addition, the

 introduction of such evidence could improperly invite jury nullification. If presented with

 evidence about the defendant’s personal history of musical accolades, there is a significant

 possibility that the jurors will let sympathetic feelings for the defendant interfere with their

 duty to apply the law to the facts, which could result in substantial unfair prejudice to the

 government.

 VI.    The Court Should Preclude The Defendant From Admitting Evidence or Cross-
        Examining Jane Doe #8’s Employment as an Exotic Dancer

                The government also respectfully requests that the Court preclude the

 defendant from cross-examining one of the government’s witnesses regarding her

 employment as an exotic dancer. As the government set forth in its motion regarding

 evidence of uncharged conduct that it intends to elicit at trial (see Gov’t’s Mem. of Law in

 Supp. of the Gov’t’s Mot. In Limine to Admit Certain Uncharged Acts, dated July 23, 2021),

 Jane Doe #8, an individual whose identity is known to the government and the defendant, is

 expected to testify that she met the defendant in September 1994 when she was 17 years old

 after a concert at which he performed. After the concert, Jane Doe #8 was escorted

 backstage by associates of the defendant, where the defendant had sexual intercourse with

 her. Years later, Jane Doe #8, who is a trained dancer, became employed as an exotic dancer

 for a period of time. In addition, in connection with her employment as an exotic dancer,



                                                 15
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 17 of 40 PageID #: 1203




 Jane Doe #8 was a plaintiff in a class action lawsuit which sought back pay as a result of

 claimed labor law violations.

                Jane Doe #8’s employment as an exotic dancer, and the subsequent lawsuit,

 are not relevant to the facts about which she is expected to testify at trial, namely that – years

 earlier – the defendant engaged in sexual intercourse with her backstage after a concert while

 she was a minor. Cross-examination on these topics does not have “any tendency to make a

 fact more or less probable than it would be without the evidence” nor is “the fact . . . of

 consequence in determining the action” at issue at trial. Fed. R. Evid. 401. In addition, even

 assuming arguendo that evidence regarding her subsequent employment as an exotic dancer

 or the civil suit seeking back pay for wages earned as an exotic dancer were somehow

 relevant—which they are not—any probative value would be marginal at best and

 substantially outweighed by the dangers of unfair prejudice, confusion of the issues,

 misleading the jury, and embarrassing the victim-witness, and it should thus be excluded

 pursuant to Rule 403. See Fed. R. Evid. 403.        Indeed, the only reason to cross-examine

 the witness on this issue would be an attempt to inflame any potential unfounded biases held

 by the jurors with respect to employment as an exotic dancer. See, e.g., 2-403 Weinstein’s

 Federal Evidence § 403.04[1][b] at 403-37 (2017) (“Unfairness may be found in any form of

 evidence that may cause a jury to base its decision on something other than the established

 propositions in the case.   Prejudice is also unfair if the evidence was designed to elicit a

 response from the jurors that is not justified by the evidence.”). Accordingly, the

 government respectfully requests that the Court preclude the defendant from admitting

 evidence relating to her prior employment as an exotic dancer or cross examination of Jane

 Doe #8 on this topic.

                                                16
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 18 of 40 PageID #: 1204




 VII.   Certain Text Messages by Jane Doe #5 and
        Relating to Jane Doe #5 Should Be Admitted

               At trial, the government seeks to admit certain text messages as recorded

 recollections, prior consistent statements, excited utterances and present sense impressions.

 First, the government seeks to admit certain text messages written by Jane Doe #5 between

 April 2015 and December 2015, when Jane Doe #5 was 17 years old and could not legally

 consent to sexual activity in Florida or California. Second, the government seeks to admit

 certain text messages written by Jane Doe #5 and employees and associates of the defendant

 about several occasions where Jane Doe #5 and other women with whom the defendant was

 living, including the individuals identified in the government’s motion to admit uncharged

 acts as Jane Doe #16, Jane Doe #17 and Jane Doe #18, were subjected to “punishment” by

 the defendant, including physical abuse, withholding of food and isolation.

        A.     The Text Messages the Government Seeks to Admit

               1.      Text Messages of Jane Doe #5

               The government is in possession of a cellular telephone that Jane Doe #5 used

 from the time that Jane Doe #5 first interacted with the defendant, at a concert on April 18,

 2015, through June 21, 2015, when Jane Doe #5 left her telephone in Florida and began to

 travel with the defendant full-time. In text messages found on the telephone, Jane Doe #5

 recounted to her mother various interactions that she had had with the defendant. For

 example, shortly after Jane Doe #5 met the defendant and played some of her own music for

 the defendant, she recounted to her mother, in text messages, how the defendant was

 impressed by her musical talent and indicated that he was going to help her make it in the

 music business. Two of those text messages are below.



                                               17
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 19 of 40 PageID #: 1205




                    He [referring to the defendant] liked both . he said the
                     videos nice for it just just be us doing everything . he
                     also like my writing . remember i sung it for him live so
                     he already knew . with the beat he could understand it
                     better he said he likes how it has that radio ready sound
                     that anyone could relate to . he said its nice and cute , not
                     too young or grown but that sound that'll never go out of
                     style

                    Yeah that's why he [referring to the defendant] called me
                     lmao . he said he wanna go in the studio I think he really
                     wanna sign me under him tbh

                Thereafter, the defendant invited Jane Doe #5 to travel from her home in

 Florida to visit him in California, where he was then performing. At the defendant’s

 instruction, in text messages, on April 28, 2015, Jane Doe #5 contacted one of the

 defendant’s assistants, provided her birthday (showing that she was just 17 years old) and

 requested that the assistant arrange her travel to California.

                On April 29, 2015, at the defendant’s expense, Jane Doe #5 flew to California

 to see the defendant. In text messages, Jane Doe #5 communicated with the defendant’s

 assistant and her mother about the particular hotels where she was staying and the cities to

 which she traveled. During that first trip to California, Jane Doe #5 also recounted to her

 mother some of her interactions with the defendant, including those quoted below:

                    Be talking bout rules .

                    But he [referring to the defendant] got me In Sweats .

                    He [referring to the defendant] ain't like my tights showing
                     my figure

                    He [referring to the defendant] just texted me . he said
                     although he isn’t with me this wasn’t a waste of a trip , he
                     said I should you this time to try and ease my mind and



                                                18
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 20 of 40 PageID #: 1206




                        soak in everything he’s been telling me so when I actually
                        go into this industry I’ll have a mature frame already .

                     Everyone having fun and Kelz [referring to the defendant]
                      said “do not leave that room”

 At trial, Jane Doe #5 will explain that during that first trip, the defendant advised her of certain

 rules she would need to follow (“Be talking bout rules”), including his direction that she wear

 sweats rather than form fitting clothing (“he got me In Sweats” and “ain’t like my tights

 showing my figure”) and that she should wait in the room for him (“Kelz said ‘do not leave

 that room’”).

                 The government is also in possession of text messages written by Jane Doe #5

 to two friends, identified herein as “Friend #1 and “Friend #2”. Those text messages span

 October 2015 to January 2016 and include messages to Friend #1 wherein Jane Doe #5, at the

 age of 17 years old, describes that the defendant ejaculated inside of her and that she believed

 she was pregnant, that the defendant wanted her to have an abortion because she was 17 years

 old – and not 18 years old -- the age of consent in certain states, including California where

 she and the defendant then were -- and she feared having to get an abortion.6 Jane Doe #5

 also describes in the messages how the defendant reviews the messages on her telephone and

 did not want her to speak with her high school friends, including Friend #1. In messages to

 Friend #2, which messages were recovered from an iCloud account used by Friend #2 and are

 further detailed below, Jane Doe #5 describes how the defendant had confined her to her room

 in December 2015.




        6
                 Jane Doe #5 later learned that she was not in fact pregnant at this time.

                                                 19
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 21 of 40 PageID #: 1207




               2.     Employees’ Text Messages about Jane Doe #5 and Other Women

               The government obtained forensic images of two telephones used by two

 former employees of the defendant, respectively, identified herein as Employee #1 and

 Employee #2, allowed the government to make forensic images of their telephones. A

 review of the text messages on those telephones shows that the employees exchanged text

 messages with each other and others, describing how – during the time periods relevant to

 the charges in the Indictment – the defendant confined Jane Doe #5 to a room, withheld food

 from her and physically abused her. The text messages also describe how the defendant

 physically abused women other than Jane Doe #5. In these text messages, Employee #1 and

 Employee #2 refer to Jane Doe #5 as “Niece” or “N,” after the defendant introduced

 Employee #1 and Employee #2 to Jane Doe #5 as Jane Doe #5’s “aunties.” Certain of these

 text messages are described below and the full text messages – along with the government’s

 proposed redactions - are enclosed as Exhibit A.

                      a.     November 4, 2015 Physical Abuse of Jane Doe #5

               Text messages between Employee #1 and Employee #2 show that Employee

 #2 witnessed the defendant physically abusing Jane Doe #5. Employee #2 will testify,

 consistent with the text messages, that she witnessed the defendant arguing with Jane Doe #5

 and then, after the defendant asked her to leave the room, she heard what sounded like the

 defendant hitting Jane Doe #5 with his hand. Specifically, in a text message on November 4,

 2015, Employee #2 sent a text message to Employee #1, “Rob got on Niece [referring to Jane

 Doe #5] about lying & already.... just that quick she has lied AGAIN!!��������




                                              20
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 22 of 40 PageID #: 1208




 But this time, was not just a literature ������������ I’ll tell you & [another

 employee of the defendant, Employee #3] later We’re at the studio & I can’t talk”. Later that

 day, she wrote, “I didn’t hear the hand...but I heard what was about to take place so when he

 [the defendant] asked me to leave I told him I had to use the restroom he told me to tell

 Donnie [another employee of the defendant] to show me where..,so by the time I was back in

 the area I heard the after fact..cries/future consequences[.]” Employee #1 responded, “Oh

 wow” and “Do you think he used a belt[?]” to which Employee #2 wrote, “Hand.”

                       b.     December 10, 2015 Isolation of Jane Doe #5

               Text messages between Employee #1 and Employee #2 show that on

 December 10, 2015, Employee #2 saw the defendant require Jane Doe #5 to stay in the back

 room of the studio (219 Justine Street in Chicago) for a period of time and that he only

 permitted her to come out to eat and use the bathroom. Below are some of the text messages

 where they discuss how Jane Doe #5 was confined to the back room of the studio.

               Employee #1: Where is she [referring to Jane Doe 5]? What are you
               Employee #2: She’s in the back room I’m still in the front
               Employee #1: So, he’s had her in there all day? Has she come out to use the
                            restroom or eat?
               Employee #1: Where’s R [the defendant]? Where’s Niece [Jane Doe #5]?
               Employee #2: She came out to go to the restroom & eat They are still in the
                            room next to the studio

                       c.     December 27 to December 28, 2015 Confinement of Jane Doe
                              #5

               Text messages between Employee #1 and Employee #2 show that Employee

 #1 saw that the defendant confined Jane Doe #5 to a room for more than 24 hours on or

 about and between December 27, 2015 and December 28, 2015. On or about December 28,

 2015, at approximately 7:30 p.m., Employee #1 described to Employee #2 in text messages,



                                               21
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 23 of 40 PageID #: 1209




 “Niece [referring to Jane Doe #5] has been confined to the room since around around 6pm....

 & he [the defendant] has [Jane Doe #16], [referring to other girlfriends of the defendant,

 including Jane Doe #17] are upstairs.... but he’s gone home.” When Employee #2 asked,

 “6pm yesterday?” Employee #1 responded, “Yes, yesterday actually maybe around 8p[.]”

               That same day, as referenced above, Jane Doe #5 herself sent a series of text

 messages to Friend #2, explaining that the defendant had in fact confined her to her room and

 the reasons for the confinement. These text messages are shown below and were recovered

 during a search of Friend #2’s iCloud account.

                    I jus[t] felt to rebel so I [did] , and then I was like can I
                     take a shower , can I take a shower . And he [the
                     defendant] was like no your gonna stay in this room until
                     you tell me why you…

                    First of all I never had a attitude , you always think
                     someone made .

                    And then I kept calling and texting him [the defendant]
                     over and over .

 The government intends to argue that the text messages sent by Jane Doe #5 convey that the

 defendant confined Jane Doe #5 to her room – without permission to even leave for a shower

 – as punishment because the defendant perceived Jane Doe #5 to have an attitude and that the

 confinement was going to continue for as long as the defendant mandated.

                       a.     January 2, 2016 Withholding of Food as to Jane Doe #5

               Text messages between Employee #1 and Employee #2 show that Employee

 #2 observed that Jane Doe #5 went almost three days without eating and, in context, that the

 defendant was the reason for her not eating. Specifically, on Saturday, January 2, 2016,

 Employee #2 told Employee #1 in a text message, “Niece [referring to Jane Doe #5] has


                                               22
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 24 of 40 PageID #: 1210




 eaten since Thursday... We sat at Red Robin’s for hours & he didn’t even feed her...smdh I

 just gave her some chips/queso...cold queso […]” and clarified in a subsequent text message

 that she meant “has not eaten since Thursday.” The government intends to argue that the

 withholding of food on or about January 2, 2016 is an example of the control the defendant

 had over Jane Doe #5 and that the control exerted by the defendant over Jane Doe #5

 extended to dictating when she was permitted to eat.

                       b.     January 4, 2016 Physical Abuse

               Text messages between Employee #1 and Employee #2 show that on January

 3, 2016, the defendant held a birthday party for Jane Doe #16, one of his then-girlfriends,

 and, as observed by Employee #2, the defendant thereafter physically abused one or more of

 the women living with him. Specifically, in the early morning of January 4, 2016, Employee

 #2 sent a text message to Employee #1 stating, “I’m convinced Rob [the defendant] is going

 to BEAT [Jane Doe #17]” asap but I’ll have to tell you later so do NOT call me right now[.]”

 That evening, Employee #2 wrote a text message to Employee #1, “Rob [the defendant]

 talked to me about last night . . . He talked about the girls dancing/tweaking and touching in

 each other…he doesn’t like that unless he orders it…And he told [Jane Doe #16’s mother] he

 was going to get on [Jane Doe #16] & the other girls & she better not come up those stairs to

 intervene[.] It was loud & thumping up there!!!!”

                       c.     May 7 to 10, 2015 Confinement of Jane Doe #5

               Text messages between Employee #1 and Employee #2 show that Employee

 #2 observed that the defendant confined Jane Doe #5 to the defendant’s tour bus between

 May 7, 2015 and May 10, 2015. The text messages also reference a prior occasion, observed

 by Employee #2, where the defendant confined another girlfriend, Jane Doe #16, to the

                                               23
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 25 of 40 PageID #: 1211




 studio for two days. Specifically, on the early morning of Tuesday, May 10, 2015, Employee

 #1 and Employee #2 exchanged the following text messages:

              Employee #1: […] ALSO, N [referring to “Niece,” i.e., Jane
                           Doe #5] is still on the bus since Saturday . He
                           [referring to the defendant] has [referring to
                           other girlfriends of the defendant, including
                           Jane Doe #16] with him. We’re headed to the
                           gym... […]

              Employee #2: Wow!! N [Jane Doe #5] must have done
                           something & is now punished again... Is the bus
                           rolling with y’all? That means TopGun [the
                           defendant’s bus driver] has to stay up & with
                           the bus

              Employee #1: Idk.. [I don’t know] We’re on here [the bus]
                           now but she’s [Jane Doe #5] in the back.. No, I
                           stayed with her Sunday night from around
                           930p-930am..she was in the back & it was
                           peaceful..I didn't even hear her move at all...no
                           restroom or nothing..... I got much needed
                           sleep...then [Jane Doe #16] went to the bus for a
                           few hours.... We just left the bus...she’s still
                           there...something is STRANGE!!

              Employee #2: Is she [Jane Doe #5] getting food?!

              Employee #2: It was strange for [Jane Doe #16] to be left at
                           the studio for the 2days she didn’t move
                           around... We’ll never know or figure out what
                           the real deal is around that camp if we don’t
                           witness it with our our eyes/ears...

              Employee #1: 12 hours? I slept at least 9 of the 12 I showered
                           & changed clothes b4 I went out there.. […] It is
                           inhumane. He’s [the defendant] in the back [of
                           the bus] We just walking in about 20 mins ago
                           […]




                                            24
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 26 of 40 PageID #: 1212




                       d.     May 16 to 17, 2016 Confinement of Jane Doe #5

                Text messages show that Employee #1 observed that the defendant confined

 Jane Doe #5 to the tour bus on or about May 16, 2016 and May 17, 2016. Specifically, on

 the morning of May 16, 2016, Employee #1 wrote to Employee #2, “Fucking tour bus with N

 [referring to Jane Doe #5] ...I got to the studio about 30 mins ago...so, I relieved [name of

 another Employee, Employee #4] from the tour bus so she could leave” That evening, Jane

 Doe #16, the other girlfriend of the defendant, sent a text message to Employee #1, saying,

 “Mr Kelly [the defendant] said to come to the bus to pick [Jane Doe #5] up”. On May 17,

 2016, at approximately 9:55 p.m., Employee #1 wrote to another employee of the defendant,

 Employee #4:

                When she [Jane Doe #5] gets to Florida, she needs to RUN &
                NEVER look back. She’s should be living the fun life of and 18
                year old high school senior. She was on the bus again. I relieved
                [Employee #4] on the bus when i got here yesterday morning
                around 7am and [a girlfriend of the defendant] relieved me
                around 10am then he had me to pick her up from the bus around
                7 pm and she’s been in the back room... she looked ruff..eyes
                puffy & etc... she was left here last night

                       e.     Physical Abuse by the Defendant

                In a text message on January 16, 2017, Employee #2 sent a text message to the

 defendant, explaining, “[Jane Doe #18] woke me up crying saying you took her phone, saw

 pictures and messages to other guys and jumped on her. She showed me her face where she

 said you slapped her and she pulled down her pants showing me bruises on her butt saying

 you spanked her...”




                                                25
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 27 of 40 PageID #: 1213




                      f. Witness #2’s texts with the Defendant about Jane Doe #5

               The government also anticipates that another witness, identified herein as

 Witness #2, will testify at trial regarding her relationship with the defendant. Among other

 things, the government anticipates that Witness #2 will testify regarding events in which she

 saw a girl who looked like a child in June and July of 2015 with the defendant. During these

 instances in which Witness #2 saw the defendant with the girl—who Witness #2 learned the

 following year was Jane Doe #5—the girl (Jane Doe #5) was sitting on the defendant’s lap

 and, on one of those occasions, Jane Doe #5 was playing with the defendant’s ear and the

 defendant was rubbing Jane Doe #5’s buttock. Jane Doe #5 was under the age of 18 during

 June and July 2015. During the course of their relationship, Witness #2 maintained contact

 with the defendant, including via text message. In some of the text messages exchanged

 between the defendant and Witness #2, the defendant tells Witness #2 where he is and where

 she should meet him while she was visiting the defendant, including on the dates in which

 she saw the girl she later came to realize was Jane Doe #5.

               In addition to the text messages related to when Witness #2 saw Jane Doe #5,

 the defendant also texted Witness #2 about having rules that he expected his girlfriends to

 follow. On March 14, 2016, during one text exchange with Witness #2, the defendant wrote

 that he did not think Witness #2 was “strong enough to be in his world” and when she asked

 why, the defendant responded: “Because my world is being its huge and it comes with many

 rules”.




                                               26
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 28 of 40 PageID #: 1214




        B.      Applicable Law

                1.     Relevance

                The text messages that the government seeks to admit are highly probative of

 the defendant’s coercion of Jane Doe #5 to travel to California for the purpose of sexual

 activity, despite that Jane Doe #5 was not old enough to consent to such sexual activity and

 despite that the defendant did not obtain Jane Doe #5’s consent to expose her to the sexually

 transmitted disease he knew he had. Significantly, many of the text messages were sent prior

 to Jane Doe #5’s eighteenth birthday at the end of 2015 and the nature of those messages will

 strongly corroborate Jane Doe #5’s testimony that the defendant engaged in sexual activity

 with her on the first occasion they met in Florida (after the April 18, 2015 concert) and

 virtually every day after that, including during trips to California.

                The text messages are also highly probative of the defendant’s commission of

 the forced labor offense and its ties to the racketeering enterprise. Specifically, the messages

 make clear that various forms of coercion used by the defendant to obtain labor and services

 from Jane Doe #5, and his employees’ and associates’ roles in the coercion. These forms of

 coercion included isolation and withholding of food, and punishment, including confinement

 and physical abuse, when the defendant decided that Jane Doe #5 had violated one of the

 defendant’s “rules.” The defendant’s physical abuse of other women – often in front of Jane

 Doe #5 – is also probative of the racketeering and forced labor offenses, and Jane Doe #5’s

 understanding of the consequences that would follow if she did not obey the defendant’s

 directives.

                In addition, the text messages exchanged between Jane Doe #5 and Friend #1

 and between the defendant and Witness #2 during the instances when she saw Jane Doe #5

                                                 27
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 29 of 40 PageID #: 1215




 are relevant because they are probative of the defendant’s sexual relationship with Jane Doe

 #5 while she was under the age of 18 and corroborate Witness #2’s recollection of her

 sightings of Jane Doe #5 in the company of the defendant in a manner consistent with an

 intimate relationship. In addition, the defendant’s text message to Witness #2 advising her

 that his “world” “comes with many rules” and she was not “strong enough” are probative of

 the racketeering and forced labor offenses, particularly the expectations that the defendant

 had for individuals with whom he had relationships and the fact that he believed the rules

 were onerous in nature given his statement that Witness #2 could not handle them.

                2.      The Text Messages Are Not Barred by the Hearsay Rules

                Under the Federal Rules of Evidence (the “Rules”), hearsay is “a statement

 that: (1) the declarant does not make while testifying at the current trial or hearing; and (2) a

 party offers in evidence to prove the truth of the matter asserted in the statement.” Fed. R.

 Evid. 801(c). Written assertions, including electronic communications such as text

 messages, are considered “statements” under this definition. See Fed. R. Evid. 801(a)

 (“‘Statement’ means a person’s . . . written assertion . . . .”) See also, e.g., United States v.

 Rolle, 631 Fed. App’x 17, 20 (2d Cir. 2015) (affirming district court’s conclusion that

 defendant’s text messages were inadmissible hearsay because they were out-of-court

 statements offered for the truth of the matter asserted and there was not an applicable hearsay

 exception). Hearsay, of course, is not admissible unless otherwise provided by a federal

 statute, a federal rule of evidence, or other rule prescribed by the Supreme Court. Fed. R.

 Evid. 802. The Rules set forth both certain exclusions from this hearsay definition, Fed. R.

 Evid. 801, and various exceptions, see, e.g., Fed. R. Evid. 803, 804. In addition, to the extent




                                                 28
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 30 of 40 PageID #: 1216




 that the texts discussed above were written by the defendant, they are non-hearsay and

 admissible for their truth. Fed. R. Evid. 801(d)(2)(A).

                       a.     Excited Utterances

               An excited utterance is a statement “relating to a startling event or condition,

 made while the declarant was under the stress of excitement that it caused.” Fed. R. Evid.

 803(2). “The rationale for this hearsay exception is that the excitement of the event limits

 the declarant’s capacity to fabricate a statement and thereby offers some guarantee of its

 reliability.” United States v. Tocco, 135 F.3d 116, 127 (2d Cir. 1998). “[T]he excited

 utterance exception is based on the psychological impact of the event itself, and permits

 admission of a broader range of hearsay statements—i.e., those that ‘relate to’ the event.”

 United States v. Jones, 299 F.3d 103, 112 n.3 (citations and emphasis omitted). “For a

 statement to qualify as an excited utterance, (i) there must have been a startling event; and

 (ii) the declarant must have made the statement ‘during the period of excitement, and in

 reaction to that event.’” United States v. Cooper, No. 19-cr-159 (ARR), 2019 WL 5394622,

 at *3 (E.D.N.Y. Oct. 22, 2019) (quoting Mejia-Valez, 855 F. Supp. at 614). “An excited

 utterance need not be contemporaneous with the startling event to be admissible under Rule

 803(2).” Tocco, 135 F.3d at 127 (citing United States v. Scarpa, 913 F.2d 993, 1017 (2d Cir.

 1990)). “Rather, the analysis turns on whether the declarant remained in a state of

 excitement when he spoke.” Cooper, 2019 WL 5394622, at *3 (citing Tocco, 135 F.3d at

 128). “Several factors may be considered in determining whether a speaker was under the

 stress of excitement, including: the nature of the event, [t]he time that lapsed between the

 startling event and the statement, the physical and psychological distance of the speaker from

 the startling event, and the appearance or demeanor of the speaker, as well as his behavior or

                                                29
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 31 of 40 PageID #: 1217




 condition.” Zalewski v. City of New York, No. 13-CV-7015 (ARR) (PK), 2019 WL

 8324447, at *2 (E.D.N.Y. Dec. 18, 2019) (citing Christopher B. Mueller and Laird C.

 Kirkpatrick, Federal Evidence § 8.68, 589–96 (2013)).

                       b.      Present Sense Impressions

                A present sense impression is any statement “describing or explaining an event

 or condition, made while or immediately after the declarant perceived it.” Fed. R. Evid.

 803(1). These statements are “considered to be trustworthy because the contemporaneity of

 the event and its description limits the possibility for intentional deception or failure of

 memory.” United States v. Jones, 299 F.3d 103, 112 (2d Cir. 2002) (citing United States v.

 Brewer, 36 F.3d 266, 272 (2d Cir. 1994)). “By its own terms, application of Rule 803(1) has

 three distinct requirements: i) the statement must describe or explain the event perceived; ii)

 the declarant must have in fact perceived the event described; and iii) the description must be

 ‘substantially contemporaneous’ with the event in question.” United States v. Mejia-Valez,

 855 F. Supp. 607, 613 (E.D.N.Y. 1994) (internal citations omitted).

                       c.      Recorded Recollections

                A “record concerning a matter about which a witness once had knowledge but

 now has insufficient recollection to enable the witness to testify fully and accurately, shown

 to have been made or adopted by the witness when the matter was fresh in the witness’

 memory and to reflect that knowledge correctly” is also a recognized exception to the rule

 against hearsay. United States v. Rommy, 506 F.3d 108, 138 (2d Cir. 2007) (citing Fed. R.

 Evid. 803(5)). “For a statement to come within this rule, a proponent must show that (1) the

 witness’s memory of the events detailed in the record was sufficiently impaired; (2) the

 witness prepared or adopted the record at or near the time of the events reported; and (3) at

                                                 30
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 32 of 40 PageID #: 1218




 that time, the record correctly reflected the witness’s knowledge of the reported events.” Id.

 (citing Parker v. Reda, 327 F.3d 211, 213 (2d Cir. 2003)). “If admitted, the record may be

 read into evidence but may be received as an exhibit only if offered by an adverse party.”

 Fed. R. Evid. 803(5).

                         d.    Declarant-Witness’s Prior Consistent Statement

                Where a declarant testifies and is subject to cross-examination, a

 declarant-witness’s prior statement is not considered hearsay when it “is consistent with the

 declarant’s testimony and is offered: (i) to rebut an express or implied charge that the

 declarant recently fabricated it or acted from a recent improper influence or motive in

 testifying; or (ii) to rehabilitate the declarant’s credibility as a witness when attacked on

 another ground.” Fed. R. Evid. 801(d)(1)(B). The Advisory Committee amended this Rule

 in 2014 to expand the reasons for which prior consistent statements may be offered. See Fed.

 R. Evid. 801(d)(1)(B)(ii) (effective Dec. 1, 2014). Before the amendment, substantive use of

 prior consistent statements that were probative to rehabilitate the declarant’s credibility were

 only admissible to rebut charges of recent fabrication, improper influence, or improper

 motive. See Fed. R. Evid. 801(d)(1)(B) (Apr. 26, 2011, eff. Dec. 1, 2011). “The intent of

 the amendment is to extend substantive effect to consistent statements that rebut other attacks

 on a witness—such as the charges of inconsistency or faulty memory.” Fed. R. Evid.

 801(d)(1)(B) advisory committee’s note to 2014 amendment. As statements that are not

 hearsay, “[prior consistent] statements are—subject to the usual prerequisites such as

 relevance—admissible as proof of the substance of the statement.” United States v. Flores,

 945 F.3d 687, 705 (2d Cir. 2019).




                                                 31
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 33 of 40 PageID #: 1219




               Where a prior consistent statement is offered for substantive purposes under

 Rule 801(d)(1)(B)(i), a proponent must establish by a preponderance of the evidence three

 elements: “(1) that the prior consistent statement is consistent with the witness’s in-court

 testimony; (2) that the prior consistent statement is being offered to rebut an express or

 implied charge against the witness of recent fabrication or improper influence or motive; and

 (3) that the prior consistent statement was made prior to the time that the supposed motive to

 falsify arose.” Phoenix Assocs. III v. Stone, 60 F.3d 95, 103 (2d Cir. 1995) (internal

 quotations and citations omitted). While there is no established test to determine the

 admissibility of prior consistent statements under Rule 801(d)(1)(B)(ii), the Second Circuit

 has upheld district court findings that prior consistent statements are admissible non-hearsay

 under subsection (ii) when introduced to rebut “defendants’ attacks on [the declarant’s]

 credibility and memory,” Flores, 945 F.3d at 706, or “to rebut [defense counsel’s] charge of

 inconsistency and to rehabilitate [the declarant’s] credibility by placing the alleged

 discrepancies in context.” United States v. Purcell, 967 F.3d 159, 197 (2d Cir. 2020).

               Rule 801(d)(1) applies to a witness who is subject to cross-examination and

 “does not restrict admissibility to statements of one who has already been cross-examined.”

 Flores, 945 F.3d at 706 (upholding trial court’s admission of prior consistent statements

 where “the government sought permission to introduce the notes and reports of [the

 declarant] during his direct testimony” and “it was clear that he would be subject to

 cross-examination”) (citing United States v. O’Connor, 650 F.3d 839, 862–63 (2d Cir. 2011)

 (upholding trial court’s admission of prior consistent statements before declarant testified

 where the defendants “had begun their attacks on the credibility of [the declarant’s] expected

 testimony in their opening statements” and “it was clear” the declarant would testify and

                                                32
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 34 of 40 PageID #: 1220




 “could be cross-examined by the defense about the statement”), cert denied, 565 U.S. 1148

 (2012)); Purcell, 967 F.3d at 197 (upholding admission of a witness’s testimony recounting

 the declarant’s statements to rebut charge of declarant’s inconsistency).

                       e.      Analysis

                The government anticipates that Jane Doe #5, Employee #1, Employee #2,

 Employee #4 and Witness #2 will all testify as witnesses for the government and therefore

 will be subject to cross-examination by the defendant. While the government anticipates that

 the witnesses will generally recall much of the conduct described in the text messages above,

 they do not recall each episode and the timing and details of each episode, and will testify

 that their text messages about this conduct were accurate at the time they sent them. To the

 extent that the witness recalls the content of a particular episode, the texts messages as to that

 particular episode should be admitted as prior consistent statements to rehabilitate the

 witness. To the extent that the witness does not recall the content of a particular episode, the

 text messages as to that episode should be admitted as prior recorded recollections.

 Moreover, many of the text messages above should be admitted as excited utterances or

 present sense impressions as the messages were written either while or shortly after the

 witnesses perceived the particular events described in the text messages. And to the extent

 that the messages or partial messages do not qualify under one of those exceptions, the

 government submits that they will be admitted not for their truth, but as background

 information to give context to other texts that are admissible under these exceptions. United

 States v. Pedroza, 750 F.2d 187, 200 (2d Cir. 1984) (“When statements by an out-of-court

 declarant are admitted as background, they are properly so admitted not as proof of the truth

 of the matters asserted but rather to show the circumstances surrounding the events,

                                                33
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 35 of 40 PageID #: 1221




 providing explanation for such matters as the understanding or intent with which certain acts

 were performed.”). Accordingly, there is no hearsay bar to their admission.

 VIII. The Court Should Admit an Electronic Note Written by Jane Doe #5

               The government seeks to admit an electronic note saved on a cellular

 telephone seized from the defendant’s home upon the defendant’s arrest in July 2019, at

 which time he was living with Jane Doe #5. The note appears to have been drafted on

 August 30, 2018, when Jane Doe #5 was 20 years old and after she had been living with the

 defendant for more than two years. In the note, Jane Doe #5 wrote:

                    Do not be goofy, extra, or act young when I told something in private or
                     around others
                    Do not play games when on the phone with daddy, just say I love you
                     before I hang up.
                    Continue to do what I always do around other when I am alone with
                     daddy (ex: bless you when daddy belches)
                    Trust daddy and do what ever he says, whenever he says, with no rebuttal
                     , disrespect or rebellion.
                    Remember how I acted in the beginning bubbly and like a child, pure
                     and with no negative intentions and remember to stay true to who I am ..
                     humble, happy, innocent and beautiful to daddy .. reminding him of his
                     mother and a child.
                    Tell daddy everythingggggg so he will not have to wonder and figure out
                     what is going on with me!!!!!!

               The government intends to argue that in context, Jane Doe #5 wrote the note to

 recount instructions given by the defendant as to how she should act around him. Among the

 instructions was one to “do what ever he [the defendant] says, whenever he says, with no

 rebuttal , disrespect or rebellion..” The note is thus highly probative of the defendant’s

 commission of the alleged forced labor offense as to Jane Doe #5, as part of which the

 defendant used physical force, threats of physical force, physical restraint and threats of

 physical restraint and other means of psychological coercion to cause Jane Doe #5 to engage


                                                34
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 36 of 40 PageID #: 1222




 in sexual activity not just with the defendant (to which Jane Doe #5 consented), but also

 sexual activity with many other women and a man. The sexual activity with the others was

 always at the defendant’s direction and in the defendant’s presence and often filmed for the

 defendant’s use, resulting in Jane Doe #5’s forced labor in the creation of pornography. Nor

 is there a hearsay bar. Jane Doe #5 will testify that the defendant provided the instructions

 set forth in the note (Jane Doe #5’s testimony as to the defendant’s statements are, of course,

 admissible as a statement of a party opponent (Fed. R. Evid. 801(d)(2)(A)) and the

 government does not intend to offer the contents of the note itself for their truth (but instead

 as a recording of the statements made by the defendant).

 IX.    The Court Should Admit Certain Newspaper Articles As
        Ancient Documents Under Federal Rule of Evidence 803(16)

                The government seeks to admit certain newspaper articles as ancient

 documents pursuant to Federal Rule of Evidence 803(16). Specifically, the government

 seeks to admit newspaper articles from 1994 showing that the defendant performed in

 Macon, Georgia, on August 30, 1994; Albany, Georgia on August 31, 1994 and Miami,

 Florida on September 2, 1994.

        A.      Relevant Evidence

                At trial, the government anticipates that Witness #1will testify that one

 summer in the 1990s, at a concert where the defendant was performing, the defendant

 advised him that Jane Doe #1, who was then 15 years old, was pregnant and that the

 defendant intended to marry her so that he would not go to jail. According to Witness #1,

 Witness #1 and the defendant hastily made arrangements to fly to Chicago that same night so

 that the defendant could marry Jane Doe #1. Because Jane Doe #1 was not legally old



                                                35
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 37 of 40 PageID #: 1223




 enough to get married, the defendant caused Witness #1 to bribe a state employee to provide

 a fraudulent identification document for Jane Doe #1, purporting to show she was 18 years

 old (when in fact she was 15 years old). Following the ceremony, the defendant and Witness

 #1 returned to the defendant’s concert tour.

               Records from Cook County, Illinois show that on August 30, 1994, an

 application was granted for the defendant and Jane Doe #1 to be married. The certificate

 indicates that they were married on August 31, 1994. The address listed on the certificate for

 the ceremony was 6501 North Mannheim Road, Rosemont, Illinois, the address of a Sheraton

 hotel located near O’Hare airport in Chicago.

               The newspaper articles the government seeks to admit reflect that the

 defendant performed at a venue in Macon, Georgia on Tuesday, August 30, 1994 to a very

 small crowd and on Wednesday, August 31, 1994 at a venue in Albany, Georgia, and that

 Witness #1 was in fact the defendant’s tour manager on August 31, 1994. In light of the

 defendant’s performances, the government intends to argue that the defendant and Witness

 #1 flew to Chicago on or about the evening of August 29, 1994, obtained the fraudulent

 identification document for Jane Doe #1 and the marriage certificate on August 30, 1994,

 were married on August 30, 1994 (but recorded it as a day after the certificate was issued, on

 August 31, 1994) at the Sheraton hotel and flew to Georgia in time to perform at the venue in

 Macon that night.

               The government also anticipates that Jane Doe #8 will testify that when she

 was 17 years old (going into her senior year of high school) and not legally able to consent to

 sexual conduct, the defendant vaginally penetrated her with his penis. The woman will

 explain that she met the defendant at a concert promoted by Budweiser in Miami, Florida, at

                                                 36
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 38 of 40 PageID #: 1224




 which Jane Doe #1 was scheduled to perform with the defendant and others, but that Jane

 Doe #1 did not ultimately perform. The woman will further testify that the defendant

 vaginally penetrated her after she went backstage to get an autograph from the defendant.

 The newspaper articles that the government seeks to admit show that the defendant was

 scheduled to perform in Miami on September 2, 1994, at the launch of a “BudFest” tour, that

 the concert was sponsored by Budweiser and that Jane Doe #1 had been cut from the tour in

 light of her being just 15 years old.

        B.      Legal Analysis

                The articles the government seeks to admit are relevant. See Fed. R. Evid. 401

 (stating evidence is relevant if “(a) it has any tendency to make a fact more or less probable

 than it would be without the evidence; and (b) the fact is of consequence in determining the

 action”). The articles regarding the Albany and Macon performances corroborate the

 testimony of Witness #1 and provide detail and context about the manner in which the

 defendant married Jane Doe #1. Specifically, the articles show that, as Witness #1 will

 testify, Witness #1 was with the defendant on that tour (and specifically on August 31, 1994)

 and that the defendant and Witness #1 stayed in Chicago for just a night before they had to

 return to the tour. Similarly, the articles reflecting that the defendant was scheduled to

 perform in Miami, Florida, on September 2, 1994, and that Jane Doe #1 had been excluded

 from the tour are relevant in that they corroborate the witness’s testimony and make clear

 that the concert (and thus the vaginal penetration) occurred on September 2, 1994, when the

 witness was still under the legal age to consent to such sexual contact in Florida.

                Moreover, the articles do not constitute inadmissible hearsay. Rule 803(16)

  of the Federal Rules of Evidence excludes from the hearsay rule, “[a] statement in a

                                                37
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 39 of 40 PageID #: 1225




  document that was prepared before January 1, 1998, and whose authenticity is established.”

  Rule 902(6) provides that newspaper articles are self-authenticating. See In re Davis New

  York Venture Fund Fee Litigation, 2019 WL 11272913, at *3, n.4 (S.D.N.Y. July 2, 2019)

  (“This Wall Street Journal article is admissible as an ancient document produced prior to

  1998 for which authenticity is established.”) (citing Fed. R. Evid. 803(16) and 902(6)).

  Accordingly, because the articles the government seeks to admit were prepared more than

  20 years ago, they are excepted from the general bar on hearsay. See, e.g., United States v.

  Stelmokas, 100 F.3d 302, 312 (3d Cir. 1996).




                                              38
Case 1:19-cr-00286-AMD Document 136 Filed 07/23/21 Page 40 of 40 PageID #: 1226




                                          CONCLUSION

                   For the foregoing reasons, the Court should grant the government’s motions in

 their entirety.

                   The government also requests that the Court permit the government to file

 both a sealed and a redacted public version of this motion. The redacted version will redact

 certain content from the publicly-filed version of this motion that details medical and other

 private matters of certain witnesses. See United States v. Amodeo, 71 F.3d 1044, 1050-51

 (2d Cir. 1995) (privacy interests of third parties may be compelling reason justifying

 sealing).

 Dated:      Brooklyn, New York
             July 23, 2021

                                                      Respectfully submitted,

                                                      JACQUELYN M. KASULIS
                                                      Acting United States Attorney


                                               By:         /s/
                                                      Elizabeth A. Geddes
                                                      Nadia I. Shihata
                                                      Maria Cruz Melendez
                                                      Assistant United States Attorneys
                                                      (718) 254-7000


 cc: All defense counsel of record (by ECF)




                                                 39
